In a proceeding pursuant to section 122 of the Domestic Relations Law, to establish the defendant’s paternity of a child bom out of wedlock and to compel defendant to support said child, the defendant appeals: (1) from the final filiation order of the Children’s Court, Nassau County, dated April 6, 1960 (entered April 18, 1960), which adjudges him to be the father; and (2) from *982the support order of said court, dated the same day, which prescribes the support and expenses to be paid by him. Filiation order affirmed, with costs. Appeal from the support order dismissed. The appeal from this order must be deemed to have been withdrawn or abandoned in view of defendant’s failure in his brief to advance any contention that it is erroneous. Nolan, P. J., Ughetta, Kleinfeld, Christ and Pette, JJ., concur.